UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6670


WILLIAM BILL CLARK,

                Plaintiff - Appellant,

          v.

M.   CHEESEBORO,  Sargeant/H.R.R.J.;   C/O    SIMMONS,  Corr.
Officer at H.R.R.J.; SGT. WARD, Sargeant at H.R.R.J.; MJO
LITTLEJOHN, Master Jail Officer/H.R.R.J.; C/O C. ROGERS,
Corr.   Officer/Hearings;  M.J.O.    HANSLEY,    Master  Jail
Officer/H.R.R.J.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00097-RAJ-TEM)


Submitted:   September 21, 2012           Decided:   November 1, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Bill Clark, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Bill Clark appeals the district court’s order

denying   relief       on   his   42   U.S.C.    § 1983    (2006)    civil   rights

action.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Clark v. Cheeseboro, No. 2:11-cv-00097-RAJ-TEM

(E.D.    Va.    Mar.   23,   2012).      We     dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2